CHRISTIAN, J.
The offense is possession for the purpose of sale of spirituous, vinous, and malt liquors containing in excess of one per cent, of alcohol by volume; the punishment confinement in the penitentiary for two years.
Operating under a search warrant, an officer discovered under the floor of appellant’s residence between 50 and 55 gallons of “chock” beer. Appellant was present at the time the search was made. Two or three days before the search, the officer saw drunk people around appellant’s premises. The officer testified that on or about the time of the search it was a frequent occurrence to see drunk' people around the premises in appellant’s presence. An analysis of the “chock” beer disclosed that it contained 6.5 per cent, of alcohol by volume, and the testimony discloses that it was a spirituous liquid.
Appellant brings forward five bills of exception, wherein it is contended that the trial court erred in admitting certain testimony over his objection. An examination of these bills discloses that they are insufficient to manifest error. ,
It appearing that the evidence is sufficient to sustain the verdict of the jury and judgment rendered thereon, the judgment of the trial court is affirmed.
PER OURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals, and approved by the court. ,